August 25, 1995       [NOT FOR PUBLICATION]
                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                           

No. 94-2140

                          UNITED STATES,

                            Appellee,

                                v.

              DALE CARLOW, a/k/a WILLIAM R. HARMON,
                        a/k/a BILL HARMON,

                      Defendant - Appellant.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

           [Hon. Morton A. Brody, U.S. District Judge]                                                               

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                      Stahl, Circuit Judge,                                                    

                 and Dom nguez,* District Judge.                                                         

                                           

     Paul  A.   Dinsmore,  by  Appointment  of   the  Court,  for                                  
appellant.
     Margaret D.  McGaughey,  Assistant United  States  Attorney,                                     
with  whom Jay P. McCloskey, United States Attorney, and James L.                                                                           
McCarthy,  Assistant United  States Attorney,  were on  brief for                  
appellee.

                                           

                                                  

*  Of the District of Puerto Rico, sitting by designation.

                                           

                               -3-

          Per   Curiam.    Defendant-appellant  Dale  Carlow  was                    Per   Curiam                                

convicted after  a jury found him guilty of 54 counts of mail and

wire  fraud.  Carlow now  appeals  his  conviction and  sentence.

Because we discern no error, we affirm.

          For three months in 1990, Carlow used  the name William

Harmon in  29 wire transmissions  to buy computer  equipment from

suppliers  all  over  the United  States  for  a retail  computer

company in  Maine.  Carlow ordered  increasingly large quantities

of  equipment and  paid by  company checks  that bounced.   After

Carlow  was arrested on November  30, 1990, he  opened a computer

company called Electrobyte.  Through this company, Carlow engaged

in a  similar pattern of  fraudulent mail and  wire transactions.

Carlow was arrested once again in September 1991.

          At  his trial, Carlow's  theory of defense  was that he

lacked  the requisite intent to  defraud, and his  main source of

evidence  in  support of  this  argument was  his  own testimony.

Closing arguments focused,  not surprisingly, on the  credibility

of Carlow's testimony.  After  deliberating for over three hours,

the  jury found  Carlow  guilty on  all 54  counts.   Carlow  was

sentenced on October 19, 1994 to 51 months' imprisonment, and was

ordered to pay restitution in the amount of $111,649.65.

          Carlow now  offers several  arguments to  challenge his

conviction and  sentence, contending: 1) that  the district court

improperly   calculated  his   sentence   under  the   Sentencing

Guidelines; 2) that the court erred in ordering restitution in an

amount greater than $50,000;  3) that the court erred  in finding

                               -2-

that Carlow's  conduct involved  more than minimal  planning, and

for failing to  decrease his  sentence based on  his role in  the

offense; that the court  erred in instructing the jury  at trial;

5)  that the evidence adduced at trial is insufficient to sustain

his  conviction;   and  6)  that   Carlow  received   ineffective

assistance of counsel at trial.

          Having  carefully  reviewed  the entire  record  of the

trial  and sentencing, we find  no discernible error  or abuse of

discretion  by  the  district  court.1   Accordingly,  we  reject

Carlow's contentions on appeal, and affirm.                                                    

                                                  

1   Because we  ordinarily refrain from  entertaining ineffective
assistance of counsel claims  on direct review, United  States v.                                                                        
Mala, 7  F.3d 1058, 1063 (1st Cir. 1993), and we see no reason to              
depart  from  this   rule  here,  we  do  not   address  Carlow's
ineffective assistance argument here.

                               -3-